DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claims 4 and 14: Claim 4 recites the use of plural “user stimulus noise probes,” then later recites that a probe tone signal for the stimulus noise probe sweeps from 50% to 150% of the singular user stimulus noise probe center frequency.  Thus, the singular user stimulus noise probe and/or the singular user stimulus noise probe center frequency lack proper antecedent basis.  Thus, the claim is unclear regarding how many user stimulus noise probes are present and how many probe tone signals sweeping across stimulus noise probe center frequency(ies).  Claim 14 is rejected as having analogous limitations to claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over:
Sęk et al. (2007). A fast method for the determination of psychophysical tuning curves: Further refining. Archives of Acoustics. 32. 707-728. (hereinafter -- Sek) (disclosed by Applicant)
Grason et al. (U.S. 3,673,328 A) (hereinafter – Grason) (disclosed by Applicant).
Re. Claims 1 and 11: Sek teaches a method comprising:
generating a user stimulus signal according to a first adaptive parameter and a second adaptive parameter (Page 713, paragraph 2: changing decibel level (i.e., first adaptive parameter) of a masking tone at various center frequencies (i.e., a second adaptive parameter));
modifying the first adaptive parameter in order to generate a plurality of successive variations in the user stimulus signal, such that the plurality of successive variations in the user stimulus signal are generated over one or more given ranges of values of the second adaptive parameter (Fig. 1: user responses for varying amplitude of various masker center frequencies via Bekesy method described in the Abstract);
receiving, in response to modifying the first adaptive parameter, a plurality of user responses from a given user, each user response indicating that a corresponding one of the plurality of successive variations in the user stimulus signal has occurred (Abstract: Bekesy method involves holding and releasing a button depending on when the test tone is heard when the masker amplitude is varied).
Although Sek describes calculating an expected user response based on time intervals between successive user responses (Page 713: regular time intervals between bursts of sinusoidal tone), Sek does not explicitly describe adjusting an instantaneous rate of change for modifying the first adaptive parameter (amplitude of the masker) such that the user responses are steered toward a neutral state around the expected user response curve.
It would have been obvious to one having skill in the art before the effective filing date to have modified Sek to include adjusting an instantaneous rate of change for modifying the first adaptive parameter as taught by Grason, the motivation being that such a paradigm allows for a substantial amplitude range can to be scanned in a short period until the subject's threshold is first reached, and then a slower rate enables the final hunting procedure to proceed gradually and therefore relatively accurately (Abstract).
Re. Claims 2 and 12: Sek in view of Grason teach the invention according to claims 1 and 11.  Sek further teaches the invention wherein:
the user stimulus signal is an audio signal (Fig. 1: masker center frequencies, data obtained via Bekesy audiometry);
the first adaptive parameter is an amplitude or level of the audio signal (Page 715, paragraph 2: level of masking noise varied); and
the second adaptive parameter is a frequency of the audio signal (Page 715, paragraph 1: 9 different bandwidths for masking noise; center frequency of masking noise varied in frequencies of 1.2-2.8 Khz).
Re. Claims 3 and 13: Sek in view of Grason teach the invention according to claims 1 and 11.  Sek further teaches wherein the generated plurality of successive variations in the user stimulus signal are used to perform one or more of an audiometric test, a supra-threshold test, a psychometric tuning curve test, a masked threshold test, a temporal fine structure test, and a temporal masking curve test  (Sek teaches, under broadest reasonable interpretation, what can be considered a psychometric tuning curve test: Page 712: “The main aim of the study was further evaluation of a fast method for determining PTC’s;” acronym PTC defined in Abstract: “Psychophysical tuning curves (PTCs)…” Examiner notes that the acronym “psychometric tuning curve” is not commonly recognized term in the psychophysical arts, wherein Examiner has herein interpreted such a phrase to mean “psychophysical tuning curve”).
Re. Claims 5 and 15: Sek in view of Grason teach the invention according to claims 1 and 11.  Sek further teaches the invention further comprising modifying the expected user response curve for the given user in response to determining that the plurality of user responses do not exhibit a neutral state around an expected user response curve (Page 711: upon recognition that the PTC possesses a dead region (lowered audibility of a tone at a certain frequency, as defined on Page 710), the tip of the PTC is shifted).
Re. Claims 7 and 17: Sek in view of Grason teach the invention according to claims 5 and 15.  Grason further teaches wherein the instantaneous rate of change for modifying the first adaptive parameter is decreased in response to determining that one or more of the plurality of user responses have exceeded the neutral state around the expected user response curve (Figs. 2, 3: upon exceeding threshold T using a rate of 10 db/SEC, the instantaneous rate of change is reduced to 5 db/SEC).
Re. Claims 8 and 18: Sek in view of Grason teach the invention according to claims 5 and 15.
With regards to the limitation: 
“…the instantaneous rate of change for modifying the first adaptive parameter is adjusted until the equal time interval between successive ones of the received plurality of user responses is obtained…”
Examiner notes that the term “neutral” state is not defined in the present claim(s) nor any previous claim(s).  Since Sek utilizes a Bekesy-type paradigm, wherein a signal is turned on and off at regular times while a masking frequency is shifted, at a certain point, equal time intervals between user responses are expected to occur in order to identify a PTC. In combination with Grason, who teaches the use of an adjustment of a rate of change of a first adaptive parameter, the combination of Sek and Grason can be interpreted to “adjust an instantaneous rate of change in order to create an equal time interval occurs between successive ones of the perceived plurality of user responses” since the rate adjustment of Grason is utilized for more quickly identifying threshold limits (Figs. 2, 3).  Thus, in the combination, the conditional statement that an “instantaneous rate of change for modifying the first adaptive parameter is adjusted in order to create an equal time interval between successive ones of the received plurality of user responses” is read upon by the combination of Sek in view of Grason.
Re. Claims 9 and 19: Sek in view of Grason teach the invention according to claims 5 and 15.  Sek further teaches wherein the second adaptive parameter is continuously varied in order to steer the plurality of user responses towards the neutral state around the expected user response curve (Page 713: “The centre frequency [of the masker] gradually changes from the lowest value, usually set an octave below the tone frequency”).
Re. Claims 10 and 20: Sek in view of Grason teach the invention according to claims 1 and 11.  Sek further teaches wherein the second adaptive parameter is continuously varied monotonically across the one or more given ranges of values (Page 712, paragraph 1: masker’s center frequency sweeps from below to above the signal frequency).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
Sęk et al. (2007). A fast method for the determination of psychophysical tuning curves: Further refining. Archives of Acoustics. 32. 707-728. (hereinafter -- Sek) (disclosed by Applicant)
Grason et al. (U.S. 3,673,328 A) (hereinafter – Grason) (disclosed by Applicant)
Lopez-Poveda, Enrique A. “Masking, The Critical Band and Frequency Selectivity,” May 2009, UConn Neuroscience in Salamanca, Spain. Class lecture. (hereinafter – LP).
Re. Claims 4 and 14: Sek in view of Grason teach the invention according to claims 3 and 13.  Regarding the limitation: 
“the supra-threshold test is a masked threshold (MT) test:”
Examiner notes that the term “masked threshold test” is not a common term in the psychophysical arts, and will be interpreted by the definition Applicant presents in Paragraph 0050: “… the masked threshold (MT) test, which uses an inverted PTC paradigm in which a narrow band of noise with a center frequency is held at a constant frequency while a probe tone sweeps around each noise band.” 
LP teaches that the parameters of masker frequency and signal frequency (or probe/stimulus/test frequency, etc.) can be modified to be either variable or fixed, whereby a useful paradigm to generate an audiogram involves utilizing a fixed masker frequency and variable signal frequency (Slide 23 of 80: “What is a Masking Pattern”).  In the slides prior, LP indicates various testing paradigms to identify tuning curves, such as iso-stimulus and iso-response (tuning) curves, and the methods by which the parameters of such testing paradigms are adjusted to achieve such curves.  Thus, although Sek teaches an auditory testing method where a masking noise is swept over the center frequency of a stimulus signal being held constant, LP indicates that inversion of such a paradigm, i.e., sweeping a tone across the center frequency of a masking noise being held constant, is a known variation to achieve the same result of identifying tuning curves.  Therefore, the simple substitution of the known paradigm of Sek for the paradigm of LP (as taught on Slide 23 of 80, generating a masking pattern) would achieve the same result of producing an audiogram and that one of ordinary skill in the art would recognize that the results of such a substitution would be predictable.  Examiner further notes that such a substitution is indicated as predictable as evidenced by Applicant’s specification, since Applicant states that a variety of well-known audiometric tests may be utilized in the claimed invention (Paragraphs 0047-0050) with no further discussion of how utilizing differing paradigms or tests would require modification of the parameters claimed.
Examiner notes that the following citations of Sek addressing specific claimed parameters are to be read in light of the combination of Sek and Grason in view of LP:
Sek further teaches the invention wherein: 
the MT test is measured for user stimulus noise probes with center frequencies between 500 Hz and 4 kHz, and at an audible sound level for the user (Page 714: “In the experiment the frequency of the tone was fixed at 2000 Hz and the tone level was 10 dB SL”); and
a probe tone signal for the user stimulus noise probe sweeps from 50% of the user stimulus noise probe center frequency to 150% of the user stimulus noise probe center frequency (Page 713, paragraph 1: “The centre frequency gradually changes from the lowest value, usually set an octave below the tone frequency (i.e. from fN min = 0.5ft), to one octave above the frequency of the tone (i.e. to fN max = 2ft); Examiner notes that sweeping from 50% to 200% of the test tone frequency encompasses sweeping from 50% to 150% of the test tone frequency).

Double Patenting
Claims 1-3, 5-13, and 15-20 of this application is patentably indistinct from claim 1-3, 5-9, 12-14, and 16-20 of U.S. Patent No. 11,412,958.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 12-14, and 16-20 of U.S. Patent No. 11,412,958.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claims 1 and 11: Patent No. 11,412,958 teaches, verbatim, a method comprising:
generating a user stimulus signal according to a first adaptive parameter and a second adaptive parameter (patent claim 1, lines 1-3);
modifying the first adaptive parameter in order to generate a plurality of successive variations in the user stimulus signal, such that the plurality of successive variations in the user stimulus signal are generated over one or more given ranges of values of the second adaptive parameter (patent claim 1, lines 4-7);
receiving, in response to modifying the first adaptive parameter, a plurality of user responses from a given user, each user response indicating that a corresponding one of the plurality of successive variations in the user stimulus signal has occurred (patent claim 1, lines 8-10);
based at least in part on an expected user response curve for the given user and a calculated time interval between successive ones of the plurality of user responses received from the given user, adjusting an instantaneous rate of change for modifying the first adaptive parameter such that the user responses are steered toward a neutral state around the expected user response curve (patent claim 1, lines 11-15).
Claim 11 of the application is a device claim, which is rejected analogously with either the citations above or with verbatim portions of patent claim 12.
Although Patent No. 11,412,958 teaches all limitations above verbatim, the patent claims teach additional limitations, and thus will be considered with respect to an obviousness-type nonstatutory double patenting rejection.
Re. Claims 2 and 12: U.S. Patent No. 11,412,958 teaches the limitations of claims 2 and 12 in patent claims 2 and 13, respectfully.
Re. Claims 3 and 13: U.S. Patent No. 11,412,958 teaches the limitations of claims 2 and 12 in patent claims 9 and 20, respectfully.
Re. Claims 5 and 15: U.S. Patent No. 11,412,958 teaches the limitations of claims 2 and 12 in patent claims 3 and 14, respectfully.
Re. Claims 6 and 16: U.S. Patent No. 11,412,958 teaches the limitations of claim 6 in patent claim 1, lines 15-17.  Claim 16 of the application is a device claim, which is rejected analogously with either the citations to claim 6 or with verbatim portions of patent claim 12.
Re. Claims 7 and 17: U.S. Patent No. 11,412,958 teaches the limitations of claims 2 and 12 in patent claims 5 and 16, respectfully.
Re. Claims 8 and 18: U.S. Patent No. 11,412,958 teaches the limitations of claims 2 and 12 in patent claims 6 and 17, respectfully.
Re. Claims 9 and 19: U.S. Patent No. 11,412,958 teaches the limitations of claims 2 and 12 in patent claims 8 and 19, respectfully.
Re. Claims 10 and 20: U.S. Patent No. 11,412,958 teaches the limitations of claims 2 and 12 in patent claims 7 and 18, respectfully.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN XU/Examiner, Art Unit 3791                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        30 November 2022